Citation Nr: 1618760	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-13 759A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in January 2015, at which time it was remanded so additional relevant evidence received after the June 2012 supplemental statement of the case could be considered in the first instance by the Agency of Original Jurisdiction (AOJ).  It now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in September 2008.  At such time, he indicated that his service-connected diabetes and nephropathy rendered him unable to secure or follow a substantially gainful occupation.  In this regard, he indicated that he last worked full-time from 1991 to 1998 at a college.  He also reported that he completed four years of high school.  An August 2005 VA treatment record indicates that the Veteran reports having been unemployed since 1999, when he had been working in housekeeping at a college.  He reported having worked in that position for the previous 9 years.  In a March 2008 VA treatment record, the Veteran reported previously working in Coal Mines from 1970-1973 and in a fire department from 1976 to 1986.

In the April 2010 substantive appeal, the Veteran indicated he suffers from diabetes mellitus along with diabetic complications of neuropathy, retinopathy, and polyneuropathy, as well as posttraumatic stress disorder (PTSD).  He further reported he has always worked in manual labor positions and his service-connected disabilities have progressed to the point that he can no longer work.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran meets the schedular threshold for the award of a TDIU since he filed the September 2008 claim.  In this regard, service connection is currently in effect for PTSD, evaluated as 30 percent as of January 18, 2006, and 70 percent disabling as of February 8, 2013; diabetes mellitus type II with diabetic retinopathy, incipient cataracts, and macular puckering, evaluated as 20 percent disabling as of April 1, 2008; polyneuropathy of the right lower extremity, evaluated as 10 percent disabling as of June 12, 2009; polyneuropathy of the left lower extremity, evaluated as 10 percent disabling as of June 12, 2009; erectile dysfunction, evaluated as noncompensably disabling as of September 17, 2008; and nephropathy with hypertension, evaluated as 60 percent disabling as of April 1, 2008, and noncompensably disabling as of November 14, 2013.  The Veteran's combined disability rating is 80 percent as of April 1, 2008; 90 percent as of February 8, 2013; and 80 percent as of November 14, 2013.  Therefore, since his September 2008 claim for a TDIU, the Veteran has met the schedular threshold for such an evaluation.  See 38 C.F.R. § 4.16(a).  Thus, the remaining question is whether the Veteran's service-connected disabilities render him unemployable.

In this regard, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Id.

The Veteran underwent a May 2011 VA examination to assess the severity of his service-connected diabetes mellitus and associated complications.  At such time, the examiner determined that such disabilities do not preclude sedentary or physical employment.  

However, since such time, additional evidence reflecting an increase in the severity of the Veteran's PTSD has been received.  Specifically, an October 2013 VA psychiatric treatment record reports that the Veteran is experiencing social and occupational issues.  Further, the examiner indicated a Global Assessment Functioning score of 49, signifying serious symptoms. See Carpenter v. Brown, 8 Vet. App. 240 (1995).  Additionally, the November 2013 VA PTSD examination report indicated the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner also reported the Veteran has difficulty in adapting to stressful circumstances, including work or a worklike setting.  In light of such evidence, a January 2014 rating decision increased the Veteran's PTSD evaluation from 30 to 70 percent, effective February 8, 2013.  

However, to date, no examination has specifically addressed the combined effect the Veteran's service-connected disabilities have on his functionality.  As the Veteran is currently service-connected for both physical and psychiatric disabilities, the Board finds that it necessary to remand the claim for a "combined effects" medical opinion.  

In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity. 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Furthermore the Board acknowledges that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib, supra.  Following and taking note of the Federal Circuit's decision in Geib, the United States Court of Appeals for Veterans Claims (Court) stated in Floore, supra, that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board. The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability.

In light of the remand, any relevant ongoing VA treatment records should be requested on remand. See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dated from October 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for appropriate VA examination, or examinations, by an appropriate medical professional, or professionals, to determine the functional effect, to include all limitations, of the Veteran's service-connected disabilities, singularly or jointly, on his daily life, to include his employability. 

In this regard, the examiner should be advised as to the Veteran's education and work history, as described above, and his April 2010 statement that he has always worked in manual labor positions.  The examiner should further be informed that the Veteran is service-connected for PTSD; diabetes mellitus type II with diabetic retinopathy, incipient cataracts, and macular puckering; polyneuropathy of the right lower extremity; polyneuropathy of the left lower extremity; erectile dysfunction; and nephropathy with hypertension.

Thereafter, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Any opinions offered should be accompanied by a rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

